RESIGNATION AND RELEASE

 

Reference is made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated as of November 19, 2014, by and among Roberts Realty
Investors, Inc., a Georgia corporation (the “Company”), Roberts Properties
Residential, L.P., a Georgia limited partnership (the “Operating Partnership”)
and A-III Investment Partners LLC, a Delaware limited liability company (the
“Purchaser”), a condition of which is the delivery by the Company to the
Purchaser of resignations and releases from each of the directors, officers and
employees of the Company. Capitalized terms not otherwise defined in this
Resignation and Release shall have the meaning set forth in the Purchase
Agreement. The undersigned acknowledges that delivery of this Resignation and
Release is a material inducement to Purchaser’s willingness to consummate the
transactions contemplated by the Purchase Agreement, and that Purchaser would
not do so without the benefit of the provisions of this Resignation and Release.

 

Effective as of the Closing Date, the undersigned hereby resigns from any and
all positions that he may hold as a director, officer or employee of the
Company.

 

In exchange for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned hereby releases and forever
discharges, and covenants not to assert or file any claim against, the Company,
the Purchaser and each of their respective affiliates, and the respective
shareholders, members, partners, directors, officers, managers, employees,
benefit plans, successors and assigns thereof (the “Released Parties”) from or
with respect to any and all promises, liabilities, amounts due or payable,
indebtedness, losses, claims, litigation, demands and causes of action, known or
unknown, fixed or contingent, including, but not limited to, any actions brought
in tort or for breach of contract, or under any federal or state statute, law or
regulation, which the undersigned has, had or purports to have against any of
the Released Parties as of or prior to the Closing Date; provided however that
the undersigned retains all rights as an Indemnified Party under the Purchase
Agreement to indemnification, advancement of expenses and exculpation by the
Company as provided in the Organizational Documents of the Company and its
Subsidiaries, and pursuant to Director and Officer Indemnification Agreements
between the Company and the undersigned.

 

 

[Signature page follows.]

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Resignation and Release as
of the date first written above.

 

 

  /s/ Anthony Shurtz     Anthony Shurtz  

 

[Signature page to Resignation and Release]

 



 

